Citation Nr: 0733401	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
herniated nucleus pulpous L5-S1 and laminectomy L4-5, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued the veteran's 20 
percent disability rating for his service connected back 
disability.  In a March 2006 rating decision the RO granted 
an increase in the veteran's back disability to 40 percent 
disabling effective August 1, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case so that the appellant can be 
notified of the scheduling of a requested hearing before the 
Board at his correct mailing address.

In his April 2006 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the appellant requested a hearing before the 
Board to be held at his local RO (that is, a "Travel Board 
hearing").  He also provided his then current mailing 
address.

In July 2007, the RO notified the appellant that his Travel 
Board hearing was to be held in August 2007; however, the 
veteran had moved to a new address and had not received the 
notice.  In his request to reschedule his Travel Board 
hearing, the appellant provided his current address.  Thus, 
the RO should schedule the appellant and properly notify him 
at his correct, current mailing address for a new Travel 
Board hearing.



Accordingly, the case is REMANDED for the following action:

Reschedule the appellant for a Travel 
Board hearing at the RO.  Please ensure 
that the notification is addressed to the 
appellant at his correct, current mailing 
address.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



